Case 2:19-cv-00567 Document 2 Filed 08/05/19 Page 1 of 11 PageID #: 2




                                                    2:19-cv-00567
Case 2:19-cv-00567 Document 2 Filed 08/05/19 Page 2 of 11 PageID #: 3
Case 2:19-cv-00567 Document 2 Filed 08/05/19 Page 3 of 11 PageID #: 4
Case 2:19-cv-00567 Document 2 Filed 08/05/19 Page 4 of 11 PageID #: 5
Case 2:19-cv-00567 Document 2 Filed 08/05/19 Page 5 of 11 PageID #: 6
Case 2:19-cv-00567 Document 2 Filed 08/05/19 Page 6 of 11 PageID #: 7
Case 2:19-cv-00567 Document 2 Filed 08/05/19 Page 7 of 11 PageID #: 8
Case 2:19-cv-00567 Document 2 Filed 08/05/19 Page 8 of 11 PageID #: 9
Case 2:19-cv-00567 Document 2 Filed 08/05/19 Page 9 of 11 PageID #: 10
Case 2:19-cv-00567 Document 2 Filed 08/05/19 Page 10 of 11 PageID #: 11
Case 2:19-cv-00567 Document 2 Filed 08/05/19 Page 11 of 11 PageID #: 12
